Malone Jr., J.
(dissenting).
I dissent. I believe that it was error for County Court to allow expert testimony at the trial by psychologist Richard Hamill, who was called for the stated purpose of explaining why abused children will often initially deny the fact that they were abused and then, over objection, to describe the terms “sexual fetish” and “pedophilia” to the jury. This mistake by County Court then rose to the level of reversible error when the prosecutor, in the course of his passionate summation, twice referred to defendant as a pedophile1 1 and said that this was why defendant was having sex with young boys in his office and could not stop. I disagree with County Court’s ruling that allowed these terms to even be explained to the jury *1220and, when such extremely prejudicial testimony was allowed to become the opinion and central theme of the prosecutor in his summation, the prosecutor transformed Hamill’s improper explanations into his own improper expert opinion.2
I agree with the majority that there were multiple other summation misstatements of fact and law by the prosecutor. In my view, however, when combined with the opinion by the prosecutor that defendant’s acts were those of a pedophile, these misstatements rose to such a level that defendant was deprived of the fair trial to which he was entitled (see People v Calabria, 94 NY2d 519, 523 [2000]; People v De Vito, 21 AD3d 696, 700 [2005]). Among the most bothersome are the statements made by the prosecutor at the end of his summation that there were probably many more children who defendant had abused and the statement, made twice, that if the jury believed the testimony of one child, then it could believe all of the children who testified.
Defendant also argues that County Court erred when it denied his CPL 440.10 (1) (g) motion to vacate the judgment of conviction because he had been diagnosed, after trial, as suffering from Asperger’s syndrome. While evidence of this diagnosis might be admissible at a new trial on the issue of defendant’s mens rea when engaging in the conduct described by the trial witnesses, I do not believe that the issue alone is sufficient to require a new trial (see People v Terry, 44 AD3d 1157, 1159 [2007], lv denied 10 NY3d 772 [2008]; People v Hogencamp, 300 AD2d 734, 736 [2002]).
Accordingly, because in my opinion defendant was denied his right to a fair trial, the judgment of conviction should be reversed and the matter remitted to County Court for a new trial.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reversing so much thereof as imposed an aggregate prison term of 48 years; defendant resentenced to an aggregate prison term of 20 years; and, as so modified, affirmed. Ordered that the order is affirmed.

. To label defendant a “pedophile” in the context of this trial is, I am convinced, nothing short of calling him a modern day devil.


. I do not suggest that the psychologist had such an opinion. There is nothing in the record to suggest that he did. It is noteworthy that the prosecutor never asked any questions seeking that opinion.